DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claims 1, 7 & 13, it is unclear as to what is being claimed due to the claim limitation “…the received input signal using Fundamental Code Units…at the sub-molecular and cellular levels…” being inferentially included, i.e. it is unclear if the Fundamental Code Units are being functionally or positively recited.
Claims 1, 7 & 13 recites the limitation "the sub-molecular, molecular and cellular levels."  There is insufficient antecedent basis for this limitation in the claim.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 & 13 of U.S. Patent No. 10,617,348. Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed sets are directed towards a method, system and computer program product for affecting living neural tissue comprising receiving at least one signal from at least one read modality, computing at least one signal to effect alterations to the living neural tissue based on said received input signal and delivering the photons to living neural tissue to affect alternations to the living tissue.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7 & 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miesenbock et al. (US 2003/0040080).
Miesenbock et al. discloses:

1. A computer-implemented method for affecting living neural tissue comprising (e.g., [0004] & [0030]): receiving at least one signal from at least one read modality, the signal representing release of photons from the living neural tissue (e.g., via the disclosed method of monitoring the activity of the sensor to determine cell response); computing at least one signal to effect alterations to the living 

2. The method of claim 1, wherein the released photons and the delivered photons comprise at least one of near ultraviolet photons, blue photons, or green photons (e.g., [0058]-[0059]).

3. The method of claim 2, wherein the near ultraviolet photons are a free radical reaction byproduct from mitochondria of the living neural tissue, the blue photons are emitted by NAD(P)H upon absorption of near-UV photons, and the green photons are generated by NAD(P)H oxidases, upon absorption of a (NAD(P)H-generated) blue photon (e.g., [0058]-[0059]).

4. The method of claim 3, wherein the near ultraviolet photons have a wavelength of about 380 nm, the blue photons have a wavelength of about 470 nm, and the green photons have a wavelength of about 530 nm [e.g., 0047].

5. The method of claim 4, wherein the delivered photons cause formation of at least one memory pattern in the neural tissue (e.g., [0073]-[0075]).

6. The method of claim 5, wherein the computed signal is computed so as to cause the delivered photons to cause formation of at least one memory pattern in the neural tissue (e.g., [0073]-[0075]).



8. The system of claim 7, wherein the released photons and the delivered photons comprise at least one of near ultraviolet photons, blue photons, or green photons (e.g., [0058]-[0059]).

9. The system of claim 8, wherein the near ultraviolet photons are a free radical reaction byproduct from mitochondria of the living neural tissue, the blue photons are emitted by NAD(P)H upon absorption of near-UV photons, and the green photons are generated by NAD(P)H oxidases, upon absorption of a (NAD(P)H-generated) blue photon(e.g., [0058]-[0059]).

10. The system of claim 9, wherein the near ultraviolet photons have a wavelength of about 380 nm, the blue photons have a wavelength of about 470 nm, and the green photons have a wavelength of about 530 nm [e.g., 0047].

11. The system of claim 10, wherein the delivered photons cause formation of at least one memory pattern in the neural tissue (e.g., [0073]-[0075]).



13. A computer program product for affecting living neural tissue, the computer program product comprising a non-transitory computer readable storage having program instructions embodied therewith, the program instructions executable by a computer, to cause the computer to perform a method comprising: receiving at least one signal from at least one read modality, the signal representing release of photons from the living neural tissue; computing at least one signal to effect alterations to the living neural tissue based on the received input signal using Fundamental Code Units representing identifiable patterns of brain activity at the sub-molecular, molecular, and cellular levels, the computed signal adapted to cause transmission of photons to the living neural tissue; and delivering the photons to the living neural tissue to effect alterations to the living tissue {e.g., [0024]-[0031], [0058]-[0059] & [0073]-[0075]}.

14. The computer program product of claim 13, wherein the released photons and the delivered photons comprise at least one of near ultraviolet photons, blue photons, or green photons(e.g., [0058]-[0059]).

15. The computer program product of claim 14, wherein the near ultraviolet photons are a free radical reaction byproduct from mitochondria of the living neural tissue, the blue photons are emitted by NAD(P)H upon absorption of near-UV photons, and the green photons are generated by NAD(P)H oxidases, upon absorption of a (NAD(P)H-generated) blue photon (e.g., [0058]-[0059]).



17. The computer program product of claim 16, wherein the delivered photons cause formation of at least one memory pattern in the neural tissue (e.g., [0073]-[0075]).


18. The computer program product of claim 17, wherein the computed signal is computed so as to cause the delivered photons to cause formation of at least one memory pattern in the neural tissue (e.g., [0073]-[0075]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792